 



Exhibit 10.1
 
FORM OF EARN OUT SETTLEMENT AGREEMENT
 
THIS EARN OUT SETTLEMENT AGREEMENT (this “Agreement”) is made as of
September   , 2007, by and among Skype Luxembourg Holdings S.A.R.L., a limited
company registered under the laws of the Grand Duchy of Luxembourg (the
“Obligor”), eBay Inc., a Delaware corporation (the “Purchaser”), Herho Holding
B.V., a company formed under the laws of the Netherlands, in its capacity as the
Earn Out Representative (as defined in the Earn Out Agreement (as defined
below)) (the “Earn Out Representative”), and [     ] (the “Earn Out Seller”).
Capitalized terms not otherwise defined herein are used as defined in the Earn
Out Agreement, dated as of September 11, 2005 (the “Earn Out Agreement”), by and
among the Purchaser, Skype Technologies S.A., a limited company registered under
the laws of the Grand Duchy of Luxembourg (the “Company”), and the parties
identified on Schedule I thereto (the “Earn Out Sellers”). Each of the Obligor,
the Purchaser, the Earn Out Representative and the Earn Out Seller is referred
to herein as a “Party” and, collectively, as the “Parties.”
 
WHEREAS, pursuant to a Sale and Purchase Agreement, dated as of September 11,
2005 (the “Purchase Agreement”), by and among the Purchaser, the Company and the
shareholders and warrantholders of the Company (collectively, the “Sellers”),
the Purchaser and the Obligor acquired from the Sellers the entire issued share
capital of the Company;
 
WHEREAS, the Obligor owns all of the shares of the Company, except for one share
that is owned by the Purchaser;
 
WHEREAS, concurrently with the execution and delivery of the Purchase Agreement,
the Purchaser, the Company and the Earn Out Sellers entered into the Earn Out
Agreement to provide for certain rights and obligations of the Purchaser, the
Company, the Earn Out Sellers and the Earn Out Representative in connection with
the post-Completion management of the Company and the delivery by the Purchaser
to the Earn Out Sellers of any Earn Out Election Per Share Post-Completion
Consideration; and
 
WHEREAS, the Parties desire: (i) to settle all Claims (as defined below) as
described below, other than Excluded Claims (as defined below) and (ii) to agree
to the termination of the Earn Out Agreement as among such parties.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, it is
agreed that:
 
1. Settlement of Claims. The Parties agree as follows:
 
(a) Within three Business Days following the execution of this Agreement by the
Parties, the Obligor shall pay an amount in cash (the “Payment Amount”) equal to
(i) €375,000,000 multiplied by (ii) a fraction (x) the numerator of which is the
aggregate number of Earn Out Election Shares of the Earn Out Seller, which
number is set forth on Schedule A hereto opposite the name of the Earn Out
Seller and (y) the denominator of which is 395,013, being the aggregate number
of Earn Out Election Shares of all Earn Out Sellers (such fraction, the “Payment
Fraction”), as follows:
 
(i) to the Earn Out Representative, an amount in cash equal to the sum of
(A) 1.5% of the aggregate amount to be paid in respect of the Earn Out Election
Shares of the Earn Out Seller pursuant to this Agreement, such amount to be
retained by the Earn Out Representative as a fee for its services rendered to
the Earn Out Seller in connection with the negotiation and implementation of
this Agreement and (B) € 1,750,000, representing the Earn Out Representative’s
good faith estimate of the amount required to satisfy actual and prospective
obligations of the Earn Out Sellers under Section 5.1(e) of the Earn Out
Agreement, Section 9 of this Agreement, and that certain letter labeled “costs
letter” dated September 10, 2005 from Niklas Zennström to all holders of shares
of the Company’s Series A-1 preferred stock, Series B preferred stock,
Series A-2 preferred stock, and ordinary shares, and all holders of warrants
conferring the right to acquire the Company’s Series A-1 preferred stock (such
letter, the “Costs Letter”), multiplied by the Payment Fraction (the sum of the
amounts referred to in this Section 1(a)(i), subparagraphs (A) and (B) being
referred to herein as the “Earn Out Representative Funding Amount”) by wire
transfer of immediately available funds to an account designated by the Earn Out
Representative. The Earn Out Representative shall hold the portion of the Earn
Out Representative Funding Amount referred to in this Section 1(a)(i)(B) pending
its application for the purposes referred to in Section 5.1(e) of the Earn Out
Agreement, Section 9 of this Agreement, and the Costs Letter. In the event that
the Earn Out Representative determines, in its sole discretion, that there is no
reasonable likelihood of any further costs, expenses, losses, claims, damages or
liabilities (or actions in respect thereof) in relation to which it is entitled
to be indemnified under such provisions being incurred, paid or suffered, it
will pay any remaining amount of the portion of the Earn Out Representative
Funding Amount referred to in this Section 1(a)(i)(B) to the Earn Out Seller by
wire transfer of immediately available funds to the account of the Earn Out
Seller set forth opposite the Earn Out Seller’s name on Schedule A hereto (it
being understood that neither the Obligor nor the Purchaser shall have any
responsibility, liability or obligation whatsoever with respect to the Earn Out
Representative Funding Amount once paid to the Earn Out Representative); and





--------------------------------------------------------------------------------



 



(ii) to the Earn Out Seller, an amount in cash equal to the Payment Amount minus
the Earn Out Representative Funding Amount, by wire transfer of immediately
available funds to the account of the Earn Out Seller set forth opposite the
Earn Out Seller’s name on Schedule A hereto.
 
(b) The Parties acknowledge and agree that the payments made pursuant to
Section 1(a) of this Agreement, taken together with the Releases provided in
Section 2 of this Agreement, shall constitute full payment for and settlement of
all claims, demands, disputes, controversies, rights, liabilities, damages,
debts, obligations, costs, expenses, attorneys’ fees and causes of action of any
kind or nature that the Parties and their Related Parties (as defined in
Section 1(c) below) may have had in the past, may now have or may have in the
future, whether asserted or unasserted, matured or unmatured, known or unknown,
suspected or unsuspected, contingent or actual, accrued or unaccrued, whether
based on contract, tort or other theories (including equitable theories), in
connection with, arising from or in any way relating to the Earn Out Agreement
or the transactions contemplated thereby, including in any way relating to:
(i) the operation or management of the business of the Company and any of its
affiliates prior to the date hereof ; (ii) the interpretation of the Earn Out
Agreement; and (iii) the negotiation and execution of this Agreement
(collectively, “Claims”) against any of the other Parties and any of the Related
Parties of any of the other Parties, except for the Claims identified on
Schedule B hereto (the “Excluded Claims”).
 
(c) For purposes of this Agreement: (i) a Party’s or other person’s “Related
Parties” shall include: (1) such Party’s or person’s shareholders (save in
relation to shareholders in a public company, including the Purchaser), former
or present directors, officers, employees, consultants, partners, trustees or
beneficiaries of a trust of which such Party or person is a settler or actual or
potential beneficiary, affiliates, representatives, agents and advisors,
including legal and financial advisors and any affiliates of the foregoing;
(2) the shareholders (save in relation to shareholders in a public company,
including the Purchaser), directors, officers, employees, consultants, partners,
trustees, beneficiaries, representatives, agents and advisors of such Party’s or
person’s affiliates or a trust of which such affiliate is a settler or actual or
potential beneficiary; and (3) the predecessors, successors, assigns, heirs,
legatees, executors, guardians, custodians, administrators and conservators of
any of the persons described in clause “(1)” and “(2)” of this sentence;
provided, however, that, for purposes of this Agreement, none of the Earn Out
Seller, the Earn Out Representative or any Related Party of the Earn Out Seller
or the Earn Out Representative shall constitute a Related Party of the Purchaser
or of the Obligor; and (ii) “affiliates” means in relation to a Party or other
person, any person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
relevant Party or person, and for these purposes a person shall be deemed to
control another person if the first such person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the second person, whether through the ownership of voting
securities, control of voting rights, by contract or otherwise (it being
understood that, for the avoidance of doubt, the Company is an affiliate of the
Purchaser).
 
(d) The Obligor shall (i) be entitled to deduct and withhold from any amounts
payable pursuant to this Agreement such amounts as are required to be deducted
or withheld under any provision of any federal, state, local or foreign Law and
(ii) promptly after determining that any such amount is so required to be
deducted or withheld, the Obligor shall provide written notice to the Earn Out
Representative or the Earn Out Seller, as the case may be, indicating the amount
that is required to be deducted or withheld and the applicable provision of law
requiring such deduction or withholding. To the extent such amounts are so
deducted or withheld, such amounts shall be treated for all purposes under this
Agreement as having been paid to the person to whom such amounts would otherwise
have been paid.
 
2. Release.
 
(a) Each of the Parties, on behalf of itself and its Related Parties, hereby
fully, irrevocably and unconditionally releases and forever discharges each
other Party and each of such other Party’s Related Parties (including the
Purchaser and the Purchaser’s Related Parties) from any and all Claims, other
than in all cases the Excluded Claims, which Excluded Claims shall remain in
full force and effect and are neither released nor discharged pursuant to this
Agreement.
 
(b) Each of the Parties, on behalf of itself and its Related Parties, with
respect to the Claims against the other Parties and the Related Parties of the
other Parties, in any case: (i) has been fully advised by his attorney of the
contents of Section 1542 of the Civil Code of the State of California, United
States of America, and (ii) hereby expressly waives the benefits thereof and any
rights such person may have thereunder (it being acknowledged that Section 1542
of the Civil Code of the State of California provides as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”)
 
(c) Each Party, on behalf of itself and its Related Parties, with respect to the
Claims against the other Parties and the Related Parties of the other Parties,
hereby waives the benefits of, and any rights such Party (or any of their
Related Parties) may have under, any statute or common law principle having any
effect similar to the effect of Section 1542 of the Civil Code of the State of
California in any jurisdiction.
 
3. Warranties. Each Party hereby warrants as follows:
 
(a) such Party has the legal capacity and the requisite right, power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. Except with respect to a Party that is an
individual, the execution and delivery of, and





--------------------------------------------------------------------------------



 



the performance by such Party of its obligations under, this Agreement have been
duly authorized by all necessary action on the part of such Party. This
Agreement has been duly and validly executed by such Party.
 
(b) assuming this Agreement has been duly and validly authorized, executed and
delivered by the other Parties, this Agreement constitutes a valid and binding
agreement of such Party, enforceable against such Party in accordance with its
terms;
 
(c) there is no action, suit, proceeding, dispute, litigation, claim, complaint
or investigation by or before any court or Governmental Entity or agency pending
or, to the best of the knowledge of such Party, threatened against such Party or
any of such Party’s Related Parties that challenges or would challenge the
execution and delivery of this Agreement or the taking of any of the actions
required to be taken by such Party under this Agreement; and
 
(d) the execution and delivery of, and the performance by such Party of its
obligations under, this Agreement will not, so far as applicable to it:
(i) result in a breach of any provision of the constitutional documents of such
Party, if applicable, (ii) result in a breach of, or constitute a default under,
any instrument to which such Party is a party or by which such Party is bound,
(iii) result in a breach of any permit, concession, franchise, license,
ordinance, rule or regulation, order, judgment or decree of any court or
Governmental Entity or agency to which such Party is a party, by which such
Party is bound or which is applicable to such Party, (iv) result in a breach of
any Laws applicable to such Party, or (v) require the authorization, consent or
approval of such Party’s shareholders or of any other person.
 

  4.  Additional Warranties and Agreements

 
(a) If, on or prior to March 31, 2008, the Purchaser directly or indirectly
sells or transfers (in a single transaction or through a series of related
transactions) to any third party (other than a direct or indirect wholly owned
Subsidiary of the Purchaser (disregarding directors’ qualifying shares and
similar arrangements for purposes of determining whether a Subsidiary is wholly
owned by the Purchaser for this purpose), provided that (A) such Subsidiary
assumes all of the Purchaser’s obligations under this Agreement and (B) the
Purchaser remains liable for any breach of this Agreement by such Subsidiary):
(1) securities representing greater than 50% of the outstanding voting power, or
economic interest in, the Company (whether by way of a sale of securities,
merger or otherwise), or (2) all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole (it being understood that such a
sale by the Purchaser of the outstanding securities of a wholly owned Subsidiary
held by the Purchaser (disregarding directors’ qualifying shares and similar
arrangements for purposes of determining whether a Subsidiary is wholly owned by
the Purchaser for this purpose) shall constitute a direct or indirect sale of
all or substantially all of the assets of such Subsidiary), then the Purchaser
or the Obligor shall pay to the Earn Out Seller an amount equal to the Payment
Fraction multiplied by the lesser of (i) €138,411,300, and (ii) 60% multiplied
by the amount by which the Gross Sale Proceeds (as defined below) exceeds Past
Consideration (as defined below). Notwithstanding anything to the contrary
contained in this Agreement: (x) this Section 4(a) shall not apply to (1) a sale
of any or all shares of the Purchaser (whether by way of merger, consolidation
or otherwise); (2) a sale of substantially all of the assets of the Purchaser
(including the shares of the Purchaser’s Subsidiaries); or (3) a sale of
substantially all of the assets of the Purchaser (other than the shares of the
Purchaser’s Subsidiaries) accompanied by a sale of substantially all of the
assets of the Purchaser’s Subsidiaries; and (y) for the avoidance of doubt,
“directly or indirectly sells or transfers” shall mean actually consummates a
sale or transfer and shall not include the commencement of a process intended to
result in a sale or transfer or the execution by the Purchaser or any of the
Purchaser’s Related Parties of a definitive agreement with respect to a sale or
transfer.
 
(b) For the purposes of this Section 4 and this Agreement:
 
(1) “Gross Sale Proceeds” shall have the meaning given to it in the Earn Out
Agreement.
 
(2) “Past Consideration” shall mean €2,516,980,476.
 
(3) a “Subsidiary” shall mean, with respect to any person, any entity in which
such person, directly or indirectly owns, beneficially or of record, an amount
of voting securities or other interests in such entity that is sufficient to
enable such person to elect at least a majority of the members of such entity’s
board of directors or other governing body, or at least 50% of the outstanding
equity, voting or financial interests in such entity.
 
(c) The Earn Out Seller hereby warrants to and for the benefit of the Purchaser
and its Related Parties, and agrees, as follows:
 
(1) The information contained on Schedule A hereto, regarding the wire transfer
information and the number of Earn Out Election Shares of the Earn Out Seller,
is accurate.
 
(2) The Earn Out Seller has not assigned, transferred, conveyed or otherwise
disposed of (or granted a security interest in or otherwise encumbered): (A) any
Claim against the Purchaser or any of the Purchaser’s Related Parties, or any
interest in any such Claim, in whole or in part; or (B) any rights in or
interests under the Earn Out Agreement.
 
(3) To the best of the Earn Out Seller’s knowledge, no other person has any
interest in any of the Claims being released hereunder.





--------------------------------------------------------------------------------



 



(d) Upon the execution and delivery of this Agreement by the Parties and payment
of the Payment Amount to the Earn Out Seller (including the payment of the Earn
Out Representative Funding Amount to the Earn Out Representative), the Earn Out
Agreement (except for Section 5.1(e) thereof as it relates to the rights of the
Earn Out Representative) shall cease to have any further force or effect with
respect to the Earn Out Seller and, upon receipt by the Purchaser of executed
agreements similar to this Agreement from all Earn Out Sellers (as defined in
the Earn Out Agreement), the Earn Out Seller agrees that Earn Out Agreement
shall automatically be terminated and shall cease to have any further force or
effect.
 
(e) The Purchaser unconditionally and irrevocably guarantees the performance of
the Obligor’s obligations of payment and performance under this Agreement. The
Purchaser waives any and all notice of the creation, renewal, extension or
accrual of any such obligation and waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment with respect to such
obligations.
 
5. Indemnification. If any Party or any of its Related Parties: (i) shall fail
to observe, perform or abide by, or shall breach, any restriction, covenant,
obligation, warranty or other provision contained in this Agreement, or
(ii) shall assert or purport to assert any Claim released hereby, that Party
shall indemnify and hold harmless each other Party and each of such other
Party’s Related Parties against and from any loss, damage, injury, harm,
detriment, lost opportunity, liability, exposure, claim, demand, settlement,
judgment, award, fine, penalty, tax, fee, charge or expense (including
attorneys’ fees) (collectively the “Loss”) that is suffered or incurred at any
time by such other Party or by any of such other Party’s Related Parties, or to
which such other Party or any of such other Party’s Related Parties otherwise
becomes subject at any time, provided that such Loss arises out of the
circumstances described in clauses “(i)” or “(ii)” of this Section 5. Nothing in
this Section 5 in any way limits any of the rights or remedies otherwise
available to the Party or Related Party suffering, incurring or becoming subject
to the Loss, provided that no Party shall be entitled to rescind or repudiate
this Agreement. Notwithstanding anything to the contrary contained in this
Agreement, none of the Purchaser or any of its Related Parties shall have any
obligation or liability under this Section 5 in connection with, arising from or
in any way relating to any claim by any Earn Out Seller or any Related Party of
any Earn Out Seller or the Earn Out Representative or any Related Party of the
Earn Out Representative against any other Earn Out Seller or any Related Party
of any Earn Out Seller or against the Earn Out Representative or any Related
Party of the Earn Out Representative (it being understood that for purposes of
this sentence only, the term Earn
Out Seller shall have the meaning given to it in the Earn Out Agreement, rather
than the meaning given to it in this Agreement).
 
6. Nullity of Agreement.  If the Purchaser does not execute this Agreement by
countersigning it on or before 30 calendar days of the date on which the Earn
Out Seller has signed this Agreement, this Agreement shall be null and void, and
the Earn Out Seller shall have no obligation hereunder or relating hereto.
 
7. Notices to Parties.  All notices and other communications under this
Agreement shall be effective upon receipt if hand delivered, on the first
Business Day after being sent by facsimile transmission (to the extent that the
sending Party has received electronic confirmation of transmission) and on the
first Business Day after being sent by recognized “overnight” delivery service
(or, in the case of international delivery by a recognized international
delivery service, such number of days after being sent as such delivery service
guarantees delivery) to the addresses stated below, or to such other addresses
as to which a Party shall have previously notified the other Parties in writing.
Any such notice not contemplated above shall be effective upon receipt. For the
purposes of this Section 7, the addresses of the Parties shall be as follows:
 
If to the Obligor:
 
Skype Luxembourg Holdings S.A.R.L.
7, Val Ste. Croix,
L-1371
Luxembourg
Attention: President
 
with a copy to:
 
eBay Inc.
2145 Hamilton Avenue
San Jose, California 95125
Attention: General Counsel
Fax: +1 (408) 376-7514
 
If the Purchaser:
 
eBay Inc.
2145 Hamilton Avenue
San Jose, California 95125
Attention: General Counsel
Fax: +1 (408) 376-7514





--------------------------------------------------------------------------------



 



 
If to the Earn Out Representative:
 
Herho Holdings B.V.
Hornweg 50
1721 CV Broek op Langedijk
The Netherlands
Fax: +31 20 890 7697
 
If to the Earn Out Seller, to the address specified on Schedule A hereto.
 
8. Entire Agreement.  Each Party on behalf of itself and as agent for each of
its Related Parties acknowledges and agrees with each other Party (each such
Party acting on behalf of itself and as agent for each of its Related Parties)
that:
 
(a)  this Agreement and the Confidentiality Agreement dated as of August 14,
2007, between the Earn Out Representative and the Earn Out Seller constitutes
the entire and only agreement and understanding among the Parties and their
respective Related Parties relating to the subject matter of this Agreement and
supersedes all previous agreements understandings or arrangements (in particular
the Earn Out Agreement except as specified in Section 4(d) of this Agreement)
whether oral or in writing, among the Parties or their Related Parties relating
to the subject matter hereof;
 
(b)  neither it nor any of its Related Parties has been induced to enter (or is
entering) into this Agreement in reliance upon, nor have they been given, nor do
they rely upon, any warranty, representation, statement, assurance,
understanding, covenant, agreement, undertaking, indemnity or commitment of any
nature whatsoever (in any case whether written, oral or implied and whether
relating to the business of the Company or any of its affiliates, the
possibility or likelihood that any payments are or would become due under the
Earn Out Agreement, the meaning of any provision of the Earn Out Agreement or
any dispute relating thereto or otherwise) (together defined as “Representation”
for the purpose of this Section 8), other than as are expressly set out in this
Agreement;
 
(c)  the Parties and their Related Parties may have information which they have
not disclosed to some or all of the other Parties and their Related Parties and
none of the Parties nor any of their Related Parties is under any obligation to
disclose any such information to any of the other Parties or their Related
Parties;
 
(d)  without limiting any other provision of this Agreement, it is understood
and agreed that the facts relating to this Agreement and each Party’s decision
to enter into this Agreement may prove to be other than or different from the
facts in that respect now known or believed by each Party to be true; and with
such understanding and agreement, each Party, on behalf of itself and its
Related Parties, expressly accepts and assumes the risk of facts being other
than or different from the assumptions and perceptions as of any date prior to
and including the date hereof, and each Party, on behalf of itself and its
Related Parties, agrees that this Agreement shall be in all respects effective
and shall not be subject to termination or rescission by reason of any such
difference in facts;
 
(e)  none of Niklas Zennström, Janus Friis Degnbol, Geoffrey Prentice or the
Earn Out Representative has had (or has) any authority on behalf of the
Purchaser or any of its Related Parties to make any Representation;
 
(f)  no Party and no Related Party of any Party shall have any liability to any
other Party or any Related Party of any other Party (based on contract, tort or
other theories, including equitable theories, or under the Misrepresentation Act
1967 or otherwise) for any Representation that is not expressly stated in this
Agreement; and
 
(g)  any statutory or common law warranties, representations or conditions that
are not expressly set out or referred to in this Agreement and which might
otherwise be implied in respect of the subject matter of this Agreement are
expressly excluded.
 
PROVIDED THAT the provisions of this Section 8 shall not exclude any liability
of any person in respect of any Representation made by such person which is
determined in a court judgment which is not subject to a right of appeal or in
respect of which all rights of appeal have been exhausted or have expired, or is
agreed by the relevant person, to have been made fraudulently by such person
prior to the execution of this Agreement.
 
9. Independent Advice.  In deciding to execute this Agreement, each Party has
relied entirely on its own judgment and entered into this Agreement in the
exercise of that judgment and in the absence of duress or coercion, and has
taken all advice that it considers to be necessary in connection with this
Agreement. Each Party has had the opportunity to consult individually with legal
and other relevant professional advisers of its own choosing.
 
10. Earn Out Representative.  The Earn Out Seller and its Related Parties shall
severally indemnify and hold harmless the Earn Out Representative, together with
its Related Parties (collectively the “Indemnified Parties” and each of them an
“Indemnified Party”) from and against any and all costs, expenses, losses,
claims, damages or liabilities (or actions in respect thereof) related to or
arising out of this Agreement or the Earn Out Agreement and the transactions
contemplated hereby or thereby and the performance of its function as Earn Out
Representative, including participation by the Earn Out Representative in the
negotiation and execution of this Agreement, and will reimburse each Indemnified
Party for all expenses (including legal expenses) as they are incurred in
connection with investigating, preparing or defending any such action or claim,
whether or not in connection with pending or threatened litigation in which such





--------------------------------------------------------------------------------



 



Indemnified Party is a party, save only to the extent that, in the case of any
Indemnified Party, it is determined in a court judgment which is not subject to
a right of appeal or in respect of which all rights of appeal have been
exhausted or have expired, or it is agreed by such Indemnified Party, that such
costs, expenses, losses, claims, damages or liabilities have resulted solely
from the fraud or dishonesty of such Indemnified Party. No Indemnified Party
shall have any liability (whether direct or indirect, in contract or in tort or
otherwise) to the Earn Out Seller or any of its Related Parties related to or
arising out of this Agreement or the Earn Out Agreement or the transactions
contemplated hereby or thereby or the Earn Out Representative’s performance of
its function as Earn Out Representative, including participation by the Earn Out
Representative in the negotiation and execution of this Agreement, save only to
the extent that it is determined in a court judgment which is not subject to a
right of appeal or in respect of which all rights of appeal have been exhausted
or have expired, or it is agreed by such Indemnified Party, that such costs,
expenses, losses, claims, damages or liabilities have resulted solely from the
fraud or dishonesty of such Indemnified Party. Notwithstanding anything to the
contrary contained in this Agreement, neither the Purchaser nor any Related
Party of the Purchaser shall have any obligation or liability under this
Section 10.
 
11. Governing Law; Consent to Jurisdiction.  This Agreement shall be governed by
and construed in accordance with English law. The courts of England are to have
exclusive jurisdiction to settle any dispute arising out of or in connection
with this Agreement. Nothing in this Agreement shall preclude any Party from
seeking interim relief in any court of competent jurisdiction. Each Party waives
(and agrees not to raise) any objection, on the ground of forum non conveniens
or on any other ground, to the jurisdiction of the English courts. Each Party
also agrees that a judgment against it in any proceedings or action arising out
of or in connection with this Agreement brought in England shall be conclusive
and binding upon it and may be enforced in any other jurisdiction. Each Party
irrevocably submits and agrees to submit to the jurisdiction of the English
courts.
 
12. Expenses. Except as otherwise specifically provided herein, each Party shall
pay its own legal fees and expenses, accounting fees and other costs and
expenses incurred in connection with the negotiation, making, execution,
delivery and performance of this Agreement.
 
13. Binding Agreement; Successors; Amendment. This Agreement shall be binding
upon, inure to the benefit of and be enforceable by the Parties and their
respective successors and assigns. No Party may assign any of its rights or
delegate any of its duties or obligations hereunder without the consent of the
other Parties. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered by each Party whose rights, liabilities or obligations may be affected
by such amendment, modification, alteration or supplement.
 
14. Headings. The section headings herein are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement, nor
are they deemed to constitute a part of this Agreement.
 
15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument, which shall be effective upon the
execution hereof by all of the Parties. A complete set of counterparts shall be
made available to each Party.
 
16. Time of the Essence. Time shall be of the essence of this Agreement and of
each and every part thereof.
 
17. Severability. If any provision of this Agreement or the application of any
such provision shall be held invalid, illegal or unenforceable in any respect by
a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof. In lieu of any
such invalid, illegal or unenforceable provision, the Parties shall use all
reasonable efforts to replace such invalid, illegal or unenforceable provision
with a valid and enforceable substitute provision the effect of which is as
similar to the intended effect of such invalid, illegal or unenforceable
provision as may be possible.
 
18. Legal Expenses. In any action or proceeding brought to enforce any provision
of this Agreement, or where any provision hereof is validly asserted as a
defense, the successful Party shall be entitled to recover its costs and
expenses, including legal expenses, incurred in connection therewith, in
addition to any other available remedy.
 
19. Third Party Rights. Any Related Party may enforce the terms of this
Agreement pursuant to the Contracts (Rights of Third Parties) Act 1999 (the
“Act”). Save as aforesaid, a person who is not a party to this Agreement shall
have no right under this Agreement or the Act to enforce any of its terms. The
Parties may agree to vary or modify the terms of this Agreement without having
obtained the consent of any person that is not a Party to this Agreement.
 
20. Miscellaneous. Notwithstanding anything to the contrary contained in this
Agreement including, without limitation, Section 5, the Earn Out Seller (on
behalf of itself and on behalf of its Related Parties) agrees that none of the
Purchaser or any Related Party of the Purchaser shall have any obligation or
liability under this Agreement: (a) to indemnify or hold harmless any Party or
any Related Party of such Party in connection with or arising from the
StreamCast Litigation; or (b) to make any payment to any person in connection
with the matters referred to in clause ‘‘(a)” of this sentence. For purposes of
this Agreement, the “StreamCast Litigation” shall mean: (i) the proceedings
captioned StreamCast Networks, Inc. v. Niklas Zennstrom, et al., Case No. BC
371519, Superior Court of the State of California, County of Los Angeles; or
(ii) any other proceedings brought by one or more of the same claimants based on
substantially the same underlying facts as the proceedings referred to in clause
“(i)” of this sentence.





--------------------------------------------------------------------------------



 



21. Interpretation.
 
(a) Each Party has participated in the drafting and preparation of this
Agreement, and, accordingly, in any construction or interpretation of this
Agreement, the same shall not be construed against any Party by reason of the
source of drafting.
 
(b) The Parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.
 
(c) Except as otherwise indicated, all references in this Agreement to
“Sections” and “Schedules” are intended to refer to Sections of this Agreement
and Schedules to this Agreement.
 
(d) The words “herein,” “hereof,” “herewith,” “hereby,” “hereunder” and “hereto”
and other words of similar import refer to this Agreement as a whole and not to
any particular Section, section or other subdivision.
 
(e) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, and shall be
deemed to be followed by the words “without limitation.”
 
(f) The term “person” as used in this Agreement shall be broadly interpreted to
include, without limitation, any corporation, entity, trust, group, company,
partnership, limited liability company or individual.
 
(g) For purposes of this Agreement, whenever the context requires the singular
shall include the plural, and vice versa.
 
[signature pages follow]





--------------------------------------------------------------------------------



 



Signature Page
 
IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
on the day and year first above written.
 
Skype Luxembourg Holdings S.A.R.L.
 

  By: 
    


Name:     

  Title: 

 
eBay Inc.
 

  By: 
    


Name:     

  Title: 

 
Herho Holding B.V.,
in its capacity as the “Earn Out Representative” under the Earn Out Agreement
 

  By: 
    


Name:     

  Title: 

 
Name of Earn Out Seller:
 

  By: 
    


Name:     

  Title: 

 
Skype Technologies S.A.
 

  By: 
    


Name:     

  Title: 





--------------------------------------------------------------------------------



 



Schedule A
 
WIRE TRANSFER INFORMATION
 
Earn Out Seller Name & Phone # ­ ­
 
Earn Out Seller Mailing Address ­ ­
 
Account No./IBAN * ­ ­
 
Bank Name ­ ­
 
City, State & Country ­ ­
 
ABA/BIC (SWIFT) * ­ ­
 
Other (ABA, BLZ, Sort code etc....) ­ ­
 
INTERMEDIARY BANK (if required)
 
Bank Name ­ ­
 
BIC (SWIFT) * ­ ­
 
City, State & Country ­ ­
 
Reference ­ ­
 
EARN OUT INFORMATION
 
Total Number of Earn Out Shares ­ ­
 
Number of Earn Out Shares of Earn Out Seller ­ ­
 
Percentage Earn Out Holding of Earn Out Seller ­ ­(Being Earn Out Seller’s
percentage share of total Earn Out Shares)
 
Gross Earn Out Settlement Amount due Earn Out Seller ­ ­(€375 million prorated
based upon Percentage Earn Out Holding)
 
LESS Estimated Costs and Fees of Earn Out Representative ­ ­
 
NET EARN OUT SETTLEMENT AMOUNT DUE TO EARN OUT SELLER ­ ­
 

 
* Denotes as mandatory field for International Wire Payments





--------------------------------------------------------------------------------



 



Schedule B
 
EXCLUDED CLAIMS
 
1. Any and all Claims by the Earn Out Representative against the Earn Out Seller
under Section 5.1(e) of the Earn Out Agreement or the Costs Letter, any and all
rights of the Earn Out Representative against any Earn Out Seller under
Section 5.1(e) of the Earn Out Agreement or the Costs Letter and any and all
obligations of the Earn Out Sellers under Section 5.1(e) of the Earn Out
Agreement or the Costs Letter.
 
2. Any and all Claims that the Earn Out Seller may have against the Purchaser
and its Related Parties under the Purchase Agreement as a holder of the Escrow
Shares with respect to such Escrow Shares.
 
3. If the Earn Out Agreement is not terminated as of the date of this Agreement,
any and all Claims by, for or for the benefit of either the Purchaser or the
Earn Out Representative relating to the reimbursement by the other of any fees
or expenses to be paid by the other pursuant to the terms of the Earn Out
Agreement in connection with any dispute under the Earn Out Agreement after the
date of this Agreement.
 
4. Any and all Claims under this Agreement.
 
5. Any and all Claims of, by, or for the benefit of the Purchaser or any of its
Related Parties against the Earn Out Seller or any of its Related Parties or the
Earn Out Representative or any of its Related Parties in connection with,
arising from or in any way relating to:
 
a. the Purchase Agreement.
 
b. any action taken (or any failure to act) in any capacity other than as an
Earn Out Seller or Earn Out Representative, as the case may be, including in
such person’s capacity as (or while such person was serving as, or purporting to
serve as) an officer, director or employee of, or a consultant or advisor to,
the Purchaser, the Company and/or any of the Purchaser’s other Related
Parties; or
 
c. any breach by such Party of any confidentiality agreement, noncompetition
agreement, nonsolicitation agreement or other agreement (other than the Earn Out
Agreement) with the Purchaser, the Company and/or any of the Purchaser’s other
Related Parties.
 
It being understood that solely for the purposes of this Clause 5, the Earn out
Agreement shall not be referred to by the words “in connection with, arising
from or in any way relating to ... the Purchase Agreement”.

